Citation Nr: 1324752	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-47 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009; a statement of the case was issued in September 2009; and a substantive appeal was received in November 2009.   

The Veteran, in his March 2009 notice of disagreement, also disagreed with the RO's decision not to reopen a claim of service connection for a heart condition with chest pain.  The RO has since issued a September 2009 rating decision in which it granted service connection for asymmetric septal hypertrophy.  The grant of service connection constitutes a complete grant of the claim.  Consequently, that issue is not before the Board.

The RO also issued a September 2010 rating decision in which it increased the disability rating of several service connected disabilities.  As a result, the Veteran's combined disability rating is 100 percent effective December 10, 2008. 


FINDINGS OF FACT

1.  In February 2002, the RO denied the Veteran's application to reopen a claim for service connection for mild chondromalacia of the left knee.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the February 2002 rating decision is neither cumulative nor redundant of the evidence of record at the time of the February 2002 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  A chronic left knee disability was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The February 2002 RO rating decision, which denied the Veteran's application to reopen a service connection claim for mild chondromalacia of the left knee is final.  38 U.S.C.A. § 7105 (West 2002).
 
2.  Evidence received since the February 2002 RO rating decision is new and material; accordingly, the claim for service connection for mild chondromalacia of the left knee is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an award of service connection for a chronic left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent letters in July 2007 and September 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The former communication was Kent compliant, noting the basis for the prior final denial.  Notice also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") indicate as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record.  The second step becomes applicable only when the preceding step is satisfied.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, an April 1995 rating decision denied service connection for generalized arthritis, claimed as hips, back, knees, and hands.  

The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The Veteran submitted an October 1998 application to reopen the claim.  The RO issued rating decision in April 2000, reconsidered under the VCAA in February 2002 in which it once again denied the claim.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal periods after the decisions.  As such, the February 2002 rating decision is final.     

The evidence of record at the time of the February 2002 denial included service treatment records, post-service outpatient treatment records; and VA examination reports dated March 1995 and October 1998.  The service treatment records reflect that the Veteran sustained a twisting trauma to the left knee while running down stairs in September 1980.  He was diagnosed with a knee strain.  There were no additional treatment reports containing findings attributed to a left knee disability.  His August 1992 separation was normal with regard to the right knee and he completed an August 1992 Report of Medical History in which he denied (by checked box) that he had arthritis, joint deformity, or a "trick" or locked knee.  He did report swollen or painful joints but only listed an injured finger and a dislocated shoulder.  The March 1995 VA examination report included normal x-rays.  The October 1998 VA examination report included a diagnosis of mild chondromalacia.     

The basis for the denial was the fact there was no medical evidence of a causal nexus between the Veteran's in-service injury and his current diagnosis.  

Evidence received since the February 2002 rating decision includes an internet article from the American Academy of Orthopedic Surgeons stating that post-traumatic arthritis can develop after an injury to the knee and may develop many years after a fracture or ligament injury in the knee.  Moreover, the Veteran's statements since 2002 indicate continuing knee symptomatology.  This evidence, when taken together, constitutes new and material evidence as it tends to show that the Veteran's current knee disability could be related to his in-service injury, which addresses the basis for the prior denial.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records reflects that the Veteran sustained a twisting trauma to the left knee while running down stairs in September 1980.  He was diagnosed with a knee strain.  There were no additional treatment reports containing findings attributed to a left knee disability.  His August 1992 separation was normal with regard to the right knee.  He completed an August 1992 Report of medical History in which he denied (by checked box) that he had arthritis, joint deformity, or a "trick" or locked knee.  He did report swollen or painful joints, but only listed an injured finger and a dislocated shoulder.  

In August 1993, the Veteran filed service connection claims for a left hand disability, a sinus condition, and a heart problem.  He failed to file a claim for a left knee disability at that time.  

The Veteran submitted May 1994 correspondence in which he indicated that he had recently reviewed his claims file and that he would like to amend his claim to include left knee trauma and several other disabilities.  

The Veteran underwent a VA examination in March 1995.  X-rays of both knees revealed normal findings.  

A VA outpatient treatment report reflects that the Veteran sought treatment in March 1998 hip pain.  He also had left knee pain.  

A private treatment report from the Brevard Orthopedic Clinic reflects that the Veteran sought treatment in August 1998 for swelling in the left knee of three days duration.  X-rays revealed mild degenerative changes of the joint, with no other abnormalities noted.  He was diagnosed with degenerative joint disease of the left knee, with possible internal derangement and possible sepsis.  

The Veteran underwent a VA examination in October 1998.  He reported that approximately 15 years earlier, he had a mild twisting injury to his knee aboard ship, whereby he was treated conservatively with Motrin and cold compresses.  He improved without significant sequelae or residual.  He reported that he was doing fine until he began experiencing a recurrence of pain approximately six months prior to the examination.  X-rays revealed minimal narrowing of the joint space.  There were no significant osteoarthritic changes present. There were no acute fractures identified. He was diagnosed with mild chondromalacia patella left knee.  

A November 1998 treatment report from Brevard Orthopedic Clinic reflects that the Veteran returned for treatment for left knee pain that began a week earlier.  He stated that there was no new injury or accident.  

X-ray reports dated in March 2002 reflect an abnormal examination of the left knee.  The findings were consistent with mild to moderate osteoarthritic changes involving the medial, lateral, and patellofemoral joints.  

The Veteran underwent a total knee replacement in March 2007. 

As noted above, the Veteran submitted an internet article from the American Academy of Orthopedic Surgeons, which stated that post-traumatic arthritis can develop after an injury to the knee.  Per the article, this type of arthritis is similar to osteoarthritis and may develop years after a fracture or ligament injury.  It also stated that sudden onset of arthritis is possible.  However, generally the pain associated with arthritis develops gradually.

The Veteran underwent a VA examination in September 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported a long history of left knee complaints starting in 1980.  He reported exacerbation of the left knee symptoms in the mid-1990s.  The examiner noted a diagnosis of degenerative joint disease.  The Veteran complained of numbness over the lateral aspect of the knee.  He denied pain, stiffness, limitation of motion; and he noted that the disability had improved since the total knee replacement.  Following a thorough examination, the examiner opined that it would be less likely as not that the Veteran's disability was caused by service.  Her rationale was that the Veteran injured the knee in 1980 and there was no evidence an abnormal knee until October 1998 (almost 20 years after the injury).  She acknowledged that degenerative joint changes can be attributed to either major trauma (as with a fracture) or minor, repetitive traumas (repetitive motion).  She opined that it would be unusual for the outset of degenerative changes to occur nearly 20 years after such a trauma.    

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has clearly satisfies the first two elements of his service connection claim.  The service treatment records clearly reflect a traumatic twisting of the left knee in September 1980.  Moreover, the post service treatment records clearly reflect a current disability (chondromalacia and osteoarthritis that led to a total knee replacement).  

The crux of this case hinges on the third element: whether or not there is a causal nexus between the Veteran's in-service injury and his current disability.  

As arthritis is shown, the disability at issue is a chronic disability under 38 C.F.R. § 3.309(a) and thus, even in the absence of nexus evidence, service connection could be awarded on a showing of continuity of symptomatology or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In support of his claim for service connection the Veteran states that he has had a long history of left knee pain dating back to 1980.  He is competent to describe symptoms of knee pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

Post-service, the first objective medical evidence of a left knee disability is dated August 1998 (five years after service, and 18 years after the in-service injury).  Consequently, there is a gap between the Veteran's separation from service and the first documented treatment for a left knee disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the totality of the Veteran's statements fails to reflect continuity of symptomatology.  In his August 1992 Report of Medical History, he specifically denied arthritis, joint deformity, or a "trick" or locked knee.  The Board notes that he did report swollen or painful joints.  However, when he named the affected joints, he failed to mention the left knee.  Moreover, when the Veteran sought treatment in August 1998, he reported swelling in the left knee of three days duration.  He did not indicate any further post-service history of knee problems.  At his October 1998 VA examination, he reported a mild twisting injury in service.  He noted that he was treated conservatively with Motrin and cold compresses, that he improved without significant sequelae or residuals, and that he was doing fine until he began experiencing a recurrence of pain approximately six months prior to the October 1998 examination.    

Additionally, it is noted that in August 1993, the Veteran filed a claim for service connection for a left hand disability, a sinus condition, and a heart problem.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a left knee disability at that time very strongly suggests that he was not indeed experiencing any left knee symptoms at that time or, if he was, he did not attribute them to active service.

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current left knee disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, 
the VA examiner in September 2009 concluded that the Veteran's left knee disability was less likely as not related to service because there was no evidence an abnormal knee until October 1998 (almost 20 years after the injury).  She acknowledged that degenerative joint changes can be attributed to either major trauma (as with a fracture) or minor, repetitive traumas (repetitive motion).  However, she opined that it would be unusual for the outset of degenerative changes to occur nearly 20 years after such a trauma.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Additionally, it was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes that opinion.  

With respect to the internet article by the American Academy of Orthopedic Surgeons, the Board notes that it is not in conflict with the September 2009 VA examiner's opinion.  It simply stated that post-traumatic arthritis can develop after an injury to the knee and that this type of arthritis may develop years after a fracture or ligament injury.  This does not constitute a competent medical opinion regarding this specific Veteran.  Moreover, the evidence is merely speculative and generalized, not relating to this Veteran's medical history.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Finally, the September 2009 VA examiner acknowledged that degenerative joint changes can be attributed to either major trauma or minor, repetitive traumas; but that it would be unusual for the outset of degenerative changes to occur nearly 20 years after such a trauma.    

The Veteran himself believes that his current left knee disability is related to service.  However, while he is competent to describe symptoms of left knee pain, he has not demonstrated the expertise generally required to opine on causation.  Indeed, in this case, the question of etiology extends beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).  Here, degenerative joint disease (osteoarthritis) of the left knee is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

With respect to the question of entitlement to service connection on a presumptive basis, while there is medical evidence in this case of degenerative joint disease of the left knee, there is no competent medical evidence of arthritis within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is denied.  





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


